UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File number: 333-166321 CAMPBELL GLOBAL TREND FUND, L.P. (Exact name of Registrant as specified in charter) Delaware 27-1412568 (State of Organization) (IRS Employer Identification Number 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices, including zip code) (410) 413-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive data File required to be submitted and posted pursuant to Rule405 of regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements Condensed Schedules of Investments as of June 30, 2011 and December 31, 2010 (Unaudited) 3-4 Statements of Financial Condition as of June 30, 2011 and December 31, 2010 (Unaudited) 5 Statements of Operations for theThree Months and Six Months Ended June 30, 2011 andthe Period April 6, 2010 (inception) throughJune 30, 2010 (Unaudited) 6 Statements of Cash Flows for theSix Months Ended June 30, 2011 and the Period April 6, 2010 (inception) through June 30, 2010(Unaudited) 7 Statements of Changes in Partners’ Capital (Net Asset Value) for theSix Months Ended June 30, 2011 and the Period April 6, 2010 (inception) through June 30, 2010 (Unaudited) 8-10 Financial Highlights for the Three Months and Six Months Ended June 30, 2011 and the Period April 6, 2010 (inception) throughJune 30, 2010(Unaudited) 11-14 Notes to Financial Statements (Unaudited) 15-23 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24-28 Item 3. Quantitative and Qualitative Disclosure About Market Risk 29-33 Item 4. Controls and Procedures 34 PART II — OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. [Removed and Reserved] 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (Unaudited) LONG FUTURES CONTRACTS % of Net Description Values ($) Asset Value Agriculture $ ) )% Energy ) )% Metals ) )% Stock indices 1.04 % Short-term interest rates ) )% Long-term interest rates ) )% Total long futures contracts ) )% SHORT FUTURES CONTRACTS % of Net Description Values ($) Asset Value Agriculture $ 0.19 % Energy ) )% Metals ) )% Stock indices ) )% Total short futures contracts ) )% Total futures contracts $ ) )% FORWARD CURRENCY CONTRACTS % of Net Description Values ($) Asset Value Various long forward currency contracts $ 1.61 % Various short forward currency contracts ) )% Total forward currency contracts $ 0.82 % See Accompanying Notes to Financial Statements. 3 CAMPBELL GLOBAL TREND FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 (Unaudited) LONG FUTURES CONTRACTS % of Net Description Values ($) Asset Value Agriculture $ % Energy $ % Metals $ % Stock indices $ % Short-term interest rates $ % Long-term interest rates $ % Total long futures contracts $ % SHORT FUTURES CONTRACTS % of Net Description Values ($) Asset Value Agriculture $ ) )% Energy $ ) )% Metals $ ) )% Stock indices $ % Short-term interest rates $ ) % Long-term interest rates $ ) )% Total short futures contracts $ ) )% Total futures contracts $ % FORWARD CURRENCY CONTRACTS % of Net Description Values ($) Asset Value Various long forward currency contracts $ % Various short forward currency contracts $ ) )% Total forward currency contracts $ % See Accompanying Notes to Financial Statements. 4 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF FINANCIAL CONDITION June 30, 2011 and December 31, 2010 (Unaudited) June 30, December 31, ASSETS Equity in borker trading accounts Cash $ $ Restriced cash Net unrealized gain (loss)on open futures contracts ) Total equity in broker trading accounts Cash and cash equivalents Net unrealized gain (loss) on open forward currency contracts Interest receivable Prepaid expenses 0 Other assets Total assets $ $ LIABILITIES Accounts payable $ $ Advisory fee General partner fee Broker-dealer custodial fee Sales fee 0 Accrued commissions and other trading fees on open contracts Performance fee payable 0 Offering costs payable Total liabilities PARTNERS' CAPITAL (Net Asset Value) Class A Units - Redeemable General Partner - 7,500.072 units outstanding at June 30, 2011 and December 31, 2010 Limited Partners - 175.440 and 13.975 units outstanding at June 30, 2011 and December 31, 2010 ClassB Units - Redeemable Limited Partners - 5.000 and 0.000 units outstanding at June 30, 2011 and December 31, 2010 0 ClassC Units - Redeemable General Partner - 7,500.072 units outstanding at June 30, 2011 and December 31, 2010 Limited Partners - 67.562 and 23.212 units outstanding at June 30, 2011 and December 31, 2010 ClassD Units - Redeemable Limited Partners - 117.979 and 0.000 units outstanding at June 30, 2011 and December 31, 2010 0 Total partners' capital (Net Asset Value) Total liabilities and partners' capital (Net Asset Value) $ $ See Accompanying Notes to Financial Statements. 5 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENT OF OPERATIONS For the Three Months and Six Months Ended June 30, 2011 and the Period April 6, 2010 (inception) throughJune 30, 2010(Unaudited) Three Months Ended June 30, SixMonths Ended June 30, Period April 6, 2010 (inception) throughJune 30, TRADING GAINS (LOSSES) Futures trading gains (losses) Realized $ $ ) $ ) Change in unrealized ) ) Brokerage commissions ) ) ) Net gain (loss) from futures trading ) ) Forward currency trading gains (losses) Realized ) Change in unrealized ) ) Brokerage commissions ) ) ) Net gain (loss) from forward currency trading ) Total net trading gain (loss) ) ) NET INVESTMENT INCOME (LOSS) Investment income Interest income Total investment income Expenses Advisory fee General partner fee Sales fee Broker-dealer custodial fee Operating expenses Organizational expenses 0 0 Total expenses Net investment income (loss) NET INCOME (LOSS) $ $ ) $ ) NET INCOME (LOSS) PER GENERAL PARTNER AND LIMITED PARTNER UNIT (based on weighted average number of units outstanding during the period)(2) Class A $ $ ) $ ) Class B(2) $ ) $ ) n/a Class C $ $ ) $ ) Class D(2) $ ) $ ) n/a INCREASE (DECREASE) IN NET ASSET VALUE PER GENERAL PARTNER AND LIMITED PARTNER UNIT (2) Class A $ $ ) $ ) Class B(2) $ ) $ ) n/a Class C $ $ ) $ ) Class D(2) $ ) $ ) n/a (1)The amounts shown are for the period June 1, 2010 (inception of trading) through June 30, 2010. (2)Class B Units and Class D Units commenced trading on May 1, 2011; therefore, the information shown is for the period May 1, 2011 through June 30, 2011. No information is provided for Class B Units and Class D Units for the period ended June 30, 2010. See Accompanying Notes to Financial Statements. 6 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENT OF CASH FLOWS For theSix Months Ended June 30, 2011 and the Period April 6, 2010 (inception) through June 30, 2010(Unaudited) Six Months Ended June 30, Period April 6, 2010 (inception) through June 30, Cash flows from (for) operating activities Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash from (for) operating activities Net change in unrealized ) (Increase) decrease in restricted cash ) ) (Increase) decrease in interest receivable ) (Increase) decrease in prepaid expenses ) 0 (Increase) decrease in other assets ) Increase (decrease) in accounts payable and accrued expenses ) Net cash from (for) operating activities ) ) Cash flows from (for) financing activities Addition of units Redemption of units 0 ) Offering costs paid ) 0 Net cash from (for) fmancing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents Beginning of period 0 End of period $ $ End of period cash and cash equivalents consists of: Cash in broker trading accounts $ $ Cash and cash equivalents Total end of period cash and cash equivalents $ $ See Accompanying Notes to Financial Statements. 7 CAMPBELL GLOBAL TREND FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS’ CAPITAL (NET ASSET VALUE) For theSix Months Ended June 30, 2011 and thePeriod April 6, 2010 (inception) through June 30, 2010 (Unaudited) Partners' Capital - Class A General Partner Limited Partners Total Units Amount Units Amount Units Amount Balances at December 31, 2010 $ $ $ Additions 0 Redemptions 0 0 0 Net income for the period ended June 30, 2011 ) ) ) Offering costs ) ) ) Balances at June 30, 2011 $ $ $ Partners' Capital - Class A General Partner Limited Partners Total Units Amount Units Amount Units Amount Balances at April 6, 2010 (inception) $ $
